MANAGING TODAY’S CHALLENGES Positioning for Tomorrow’s Growth SHIELDS & CO. AND BERENSON & CO.•EAST COAST UTILITIES SEMINAR•AUGUST 12 - 14, 2009 Some of the statements contained in today’s presentations are forward-looking statements within the meaning of Section 21E ofthe Securities Exchange Act of 1934 and are subject to the safe harbor created by the Private Securities Litigation Reform Act of1995. These statements include all financial projections and any declarations regarding management’s intents, beliefs or currentexpectations. In some cases, you can identify forward-looking statements by terminology such as “may,” “will,” “should,” “expects,”“plans,” “anticipates,” “believes,” “estimates,” “predicts,” “potential” or “continue” or the negative of such terms or other comparableterminology.
